
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.36


STOCK PURCHASE AGREEMENT


    THIS STOCK PURCHASE AGREEMENT is made this 28th day of December, 2000,
between KOBE STEEL, LTD., a corporation organized and existing under the laws of
Japan and having its principal place of business at 1-3-18 Wakinohama-cho,
Chuo-ku, Kobe, Japan ("Seller") and WIND RIVER SYSTEMS, INC., a corporation
organized and existing under the laws of the State of California, USA, and
having its principal place of business at 500 Wind River Way, Alameda,
California 94501, USA ("Buyer").

    WHEREAS, Seller is the owner of sixty (60) par-value common stock shares
("Shares") of the corporation, Wind River Systems Kabushiki Kaisha,
("Corporation") described in the Attachment affixed hereto and incorporated
herein by this reference; and

    WHEREAS, Buyer desires to purchase the Shares of the Corporation owned by
Seller upon the terms and conditions described below.

    NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

    Section 1.  Purchase Price of Seller's Stock.  Buyer hereby agrees to
purchase from Seller and Seller agrees to sell to Buyer all sixty (60) shares of
par-value common stock in the Corporation now owned by Seller for the sales
price per share of Six Thousand Six Hundred Sixty-six and 67/100 United States
Dollars (USD$6,666.67), which results in the aggregate price of Four Hundred
Thousand and 20/100 United States Dollars (USD$400,000.20).

    Section 2.  Representations and Warranties of Seller.  Seller hereby
represents and warrants that:

A.Seller is not in possession of a share certificate or certificates
representing the Shares owned by Seller because the Corporation has never issued
such a share certificate or certificates to Seller;

B.Seller is the sole owner of the Shares and no other person or entity has or is
entitled to make a claim of ownership of the Shares;

C.The Shares now stand in Seller's name in the shareholder register book of the
Corporation;

D.Seller is free to transfer the Shares to Buyer;

E.There are no liens, security interests, or other encumbrances on the Shares;
and

F.The Shares are fully paid and non-assessable or will not be subject to any
outstanding assessment as of the date of transfer.

    Section 3.  Share Assignment Approval.  Buyer and Seller understand and
agree that the sale of the Shares can only be consummated upon the written
approval of the Board of Directors of the Corporation. Seller hereby warrants
and declares that it will secure the written consent of the Board of Directors
of the Corporation prior to the date of assignment of the Shares from Seller to
Buyer.

    Section 4.  Method of Transfer of Shares.  Seller agrees to provide and
deliver to Buyer a written and sealed Share Assignment Certificate (with
attached Seal Certificate of Seller) representing and warranting the items
contained in Section 2 above. In addition, Seller agrees to provide and deliver
to Buyer a Certificate of Approval from the Corporation certifying that the
Corporation approves of the sale of the Shares by Seller to Buyer as provided in
Section 3 above.

    Section 5.  Method of Payment.  Buyer agrees to make payment in United
States Dollars by telegraphic transfer of the total amount of the purchase price
described in Section 1 above to an account designated by Seller. Moreover, Buyer
agrees that it will bear the cost of the telegraphic transfer handling charges.

--------------------------------------------------------------------------------

    Section 6.  Closing Procedure and Title Transfer.  Seller and Buyer agree
that the purchase and sale of the Shares shall be completed by 31 December 2000.

    First, by  December 2000, Seller agrees to mail or send by facsimile
transmission to Buyer copies of the Share Assignment Certificate (with attached
Seal Certificate of Seller) and the Corporation's Certificate of Approval
described in Section 4 above. Upon receipt and confirmation by Buyer of the
contents of these two (2) certificates, Buyer agrees to send by telegraphic
transfer the purchase price to Seller's designated account. Upon confirmation by
Seller that the purchase price has been deposited into Seller's designated
account, Seller agrees to immediately deliver to Buyer's designated
representative fully-executed and sealed original copies of the above mentioned
Share Assignment Certificate (with attached Seal Certificate of Seller) and the
Corporation's Certificate of Approval. Buyer shall acquire ownership of the
Shares from Seller upon Buyer's deposit of the purchase price into Seller's
designated account.

    Section 7.  Law Governing.  This Stock Purchase Agreement shall be governed
by and construed in accordance with the laws of Japan. The parties hereto hereby
agree that the Tokyo District Court shall have exclusive jurisdiction and shall
be the court of first instance for all disputes arising under or in connection
with this Agreement.

    Section 8.  Resignation as Officer/Director.  On or before  December 2000,
Seller hereby agrees to secure and submit the resignation of any employee or
other person under its influence or control, who is an officer and director of
the Corporation, effective upon acceptance by the Board of Directors of the
Corporation.

    Section 9.  Additional Documents.  The parties shall execute and deliver all
other appropriate supplemental agreements and other instruments and take any
other action necessary to make this Agreement fully and legally effective,
binding and enforceable, as between the parties, and as against third parties.

    Section 10.  Notices.  Any notice under this Agreement shall be in writing
and shall be effective when actually delivered in person or three days after
being deposited with the official, national postal service of the sender,
registered or certified mail, postage prepaid and addressed to the party at the
address stated in this Agreement or such other address as either party may
designate by written notice to the other.

    Section 11.  Time.  Time is of the essence of this Agreement.

    Section 12.  Survival.  Any of the terms and covenants contained in this
Agreement which require the performance of either party after the Closing shall
survive the Closing and delivery of the deed.

    Section 13.  Waiver.  Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party's right
to enforce the provision, nor shall any waiver of any breach of any provision be
a waiver of any succeeding breach of any provision or a waiver of the provision
itself for any other provision.

    Section 14.  Assignment.  Except as otherwise provided within this
Agreement, neither party hereto may transfer or assign this Agreement without
prior written consent of the other party.

    Section 15.  Attorney Fees.  In the event a suit or action is brought by any
party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees.

    Section 16.  Presumption.  This Agreement or any section thereof shall not
be construed against any party due to the fact that said Agreement or any
section thereof was drafted by said party.

2

--------------------------------------------------------------------------------

    Section 17.  Titles and Captions.  All article, section and paragraph titles
or captions contained in this Agreement are for convenience only and shall not
be deemed part of the context nor affect the interpretation of this Agreement.

    Section 18.  Pronouns and Plurals.  All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the Person or Persons may require.

    Section 19.  Entire Agreement.  This Agreement contains the entire
understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.

    Section 20.  Agreement Binding.  This Agreement shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

    Section 21.  Further Action.  The parties hereto shall execute and deliver
all documents, provide all information and take or forbear from all such action
as may be necessary or appropriate to achieve the purposes of this Agreement.

    Section 22.  Good Faith, Cooperation and Due Diligence.  The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

    Section 23.  Parties in Interest.  Nothing herein shall be construed to be
to the benefit of any third party, nor is it intended that any provision shall
be for the benefit of any third party.

    Section 24.  Savings Clause.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

    IN WITNESS WHEREOF, this Agreement has been made in duplicate, Seller and
Buyer have each caused this Agreement to be executed by a duly authorized
officer or agent as of the date first above written, and the parties hereto
shall each keep one (1) original copy of the Agreement.

KOBE STEEL, LTD.,
a Japan corporation   WIND RIVER SYSTEMS, INC.,
a California corporation
By
 
/s/ HIROSHI SATOH   

--------------------------------------------------------------------------------

Hiroshi Satoh
 
By
 
/s/ MICHAEL W. ZELLNER   

--------------------------------------------------------------------------------

Michael W. Zellner     Its: Director and Senior Officer       Its: Chief
Financial Officer     "Seller"       "Buyer"

3

--------------------------------------------------------------------------------


ATTACHMENT


1.Company Description


    Company Name:   Wind River Systems Kabushiki Kaisha
 
 
Head Office:
 
1-1-39 Hiroo, Shibuya-Ku, Tokyo
 
 
Date of Incorporation:
 
14 September 1989
 
 
Purposes:
 
1. Sale of computer software developed by Wind River Systems, Inc., a United
States of America corporation.
 
 
 
 
2. Licensing, sale, and development of computer software that supports the
computer software described in paragraph 1 above.
 
 
 
 
3. Any business related or incidental to the activities described in each of the
proceeding paragraphs.
 
 
Par value amount of One (1) share:
 
50,000 Japanese Yen
 
 
Total Number of Authorized shares:
 
2,400 shares
 
 
Total Number of Issued shares:
 
(class and number): Total Number of Issued shares: 600 shares
 
 
Amount of Paid-in Capital:
 
30,000,000 Japanese Yen
 
 
Transfer Restrictions on Shares:
 
Transfers of the shares of the Company require the approval of the Board of
Directors.

2.Description of Shares to be purchased

    Sixty (60) Par Value (50,000 Japanese Yen) Common shares issued by the
company described in paragraph 1 above.

4

--------------------------------------------------------------------------------



QuickLinks


STOCK PURCHASE AGREEMENT
ATTACHMENT
